


110 HR 2054 IH: Universal Service Reform Act of

U.S. House of Representatives
2007-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2054
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2007
			Mr. Boucher (for
			 himself, Mr. Terry,
			 Mr. Filner,
			 Mrs. Capito,
			 Mr. Graves,
			 Mrs. Cubin,
			 Mr. Fortenberry,
			 Mr. Manzullo,
			 Mr. King of Iowa, and
			 Mr. Radanovich) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To reform the universal service provisions of the
		  Communications Act of 1934, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Universal Service Reform Act of
			 2007.
		2.DefinitionsSection 3(a) of the Communications Act of
			 1934 (47 U.S.C. 153(a)) is amended—
			(1)by
			 redesignating paragraphs (20) through (52) as paragraphs (22) through
			 (54);
			(2)by redesignating
			 paragraphs (11) through (19) as paragraphs (12) through (20),
			 respectively;
			(3)by inserting after
			 paragraph (10) the following new paragraph:
				
					(11)Communications
				service providerThe term communications service
				provider means any entity that—
						(A)contributes to or receives universal
				service support for the most recent calendar quarter ending before the date of
				enactment of the Universal Service Reform Act
				of 2007;
						(B)uses telephone numbers or Internet protocol
				addresses, or their functional equivalents or successors, to offer a service or
				a capability—
							(i)that provides or
				enables real-time 2-way voice communications; and
							(ii)in which the
				voice component is the primary function; or
							(C)offers, directly to the public, or to such
				classes of users as to be effectively available directly to the public, a
				physical transmission facility, whether circuit-switched, packet-switched, a
				leased line, or using radio frequency transmissions, regardless of the form,
				protocol, or statutory classification of the service, that allows an end user
				to obtain access, from a particular end user location, to a network that
				permits the end user to engage in electronic communications (including
				telecommunications) with the public.
						;
				and
			(4)by inserting after
			 paragraph (20) (as redesignated by
			 paragraph (2) of this section) the following
			 new paragraph:
				
					(21)High-speed
				broadband service
						(A)DefinitionThe
				term high-speed broadband service means a two way network that
				uses the Internet protocol or a successor protocol, and the associated
				capabilities and functionalities, services, and applications provided over an
				Internet protocol platform or for which an Internet protocol capability is an
				integral component, and services, facilities, equipment, and applications that
				enable an end-user to receive communications in Internet protocol format,
				regardless of whether the communications are voice, data, video, or any other
				form, at a download receiving rate of 1 megabit per second or greater.
						(B)Commission speed
				adjustment requirementsThe
				Commission shall review the speed requirement in
				subparagraph (A) every other year
				beginning the sixth year after implementation of the
				Universal Service Reform Act of
				2007 and shall make the necessary adjustments to move to higher
				speeds as deployment and advancement of new technology allows communications
				service providers to provide higher speed broadband to end users in an
				economically efficient manner.
						(C)Internet
				protocolThe term Internet protocol means the
				Transmission Control Protocol/Internet Protocol, or any predecessor or
				successor protocols to such
				protocol.
						.
			3.Universal service
			 reform
			(a)In
			 GeneralSection 254 of the
			 Communications Act of 1934 (47 U.S.C. 254) is amended by amending subsections
			 (a) through (e) to read as follows:
				
					(a)Procedures To
				reform universal service
						(1)Federal-state
				joint board on universal serviceWithin one month after the date of
				enactment of the Universal Service Reform Act of 2007, the Commission shall
				institute and refer to the Federal-State Joint Board under section 410(c) of
				this title a proceeding to recommend changes to any of its regulations in order
				to implement section 214(e) of this title and this section (as amended by the
				Universal Service Reform Act of 2007), including the definition of the services
				that are supported by Federal universal service support mechanisms and a
				specific timetable for completion of such recommendations. In addition to the
				members of the Joint Board required under section 410(c) of this title, one
				member of such Joint Board shall be a State-appointed utility consumer advocate
				nominated by a national organization of State utility consumer advocates. The
				Joint Board shall, after notice and opportunity for public comment, make its
				recommendations to the Commission within 9 months after the date of enactment
				of the Universal Service Reform Act of 2007.
						(2)Commission
				actionThe Commission shall initiate a single proceeding to
				consider the recommendations from the Joint Board required by
				paragraph (1) and shall complete such
				proceeding within 18 months after the date of enactment of the
				Universal Service Reform Act of
				2007. The rules established by such proceeding shall include a
				definition of the services that are supported by Federal universal service
				support mechanisms and a specific timetable for implementation.
						(b)Universal
				service principlesThe Joint Board and the Commission shall base
				policies for the preservation and advancement of universal service on the
				following principles:
						(1)Quality and
				ratesQuality services should be available at just, reasonable,
				and affordable rates.
						(2)Access to
				advanced servicesAccess to advanced telecommunications and
				information services should be provided in all regions of the Nation.
						(3)Access in rural
				and high cost areasConsumers
				in all regions of the Nation, including low-income consumers and those in
				rural, insular, and high cost areas, should have access to the services the
				Commission determines to be universal services in accordance with subsection
				(c), including interexchange services and advanced telecommunications and
				information services, that are reasonably comparable to those services provided
				in urban areas and that are available at rates that are reasonably comparable
				to rates charged for similar services in urban areas.
						(4)Equitable and
				nondiscriminatory contributionsAll communications service
				providers should make equitable and nondiscriminatory contributions to the
				preservation and advancement of universal service.
						(5)Explicit,
				specific, and predictable support mechanismsThere should be
				explicit, specific, predictable, and sufficient Federal and State mechanisms to
				preserve and advance universal service.
						(6)Competitive
				neutralityFederal and State mechanisms to preserve and advance
				universal service should be competitively neutral, so that those mechanisms
				neither unfairly advantage nor disadvantage one communications service provider
				over another, and neither unfairly favor nor disfavor one technology over
				another.
						(7)Access to
				advanced telecommunications services for schools, health care, and
				librariesElementary and secondary schools and classrooms, health
				care providers, and libraries should have access to advanced telecommunications
				services as described in subsection (h).
						(8)Additional
				principlesSuch other principles as the Joint Board and the
				Commission determine are necessary and appropriate for the protection of the
				public interest, convenience, and necessity and are consistent with this
				Act.
						(c)Definition
						(1)In
				generalUniversal service
				includes the services defined on the date of enactment of the
				Universal Service Reform Act of
				2007 as universal services, as modified by the Commission as
				necessary to implement the provisions of this Act, high-speed broadband
				services, and an evolving level of telecommunications and information services
				that the Commission shall establish periodically under this section, taking
				into account advances in telecommunications and information technologies and
				services. The Joint Board in recommending, and the Commission in establishing,
				the definition of the services that are supported by Federal universal service
				support mechanisms shall consider the extent to which such services—
							(A)are essential to
				education, public health, or public safety;
							(B)are being deployed
				in public telecommunications networks by communications service providers;
				and
							(C)are consistent
				with the public interest, convenience, and necessity.
							(2)Alterations and
				modificationsThe Joint Board
				shall consider whether to recommend to the Commission modifications in the
				definition of the services that are supported by Federal universal service
				support mechanisms no less than once every 5 years.
						(3)Special
				servicesIn addition to the services included in the definition
				of universal service under
				paragraph (1), the Commission may designate
				additional services for such support mechanisms for schools, libraries, and
				health care providers for the purposes of subsection (h).
						(4)High-speed
				broadband serviceThe
				definition of universal service shall not be construed to exclude eligible
				communications service providers from using universal service funding for the
				provision, maintenance, and upgrading of high-speed broadband service.
						(d)Universal service
				support contributions
						(1)Calculating
				universal service support contributions
							(A)In
				generalTo preserve and
				advance universal service in accordance with the principles in section (b), the
				Commission shall assess contributions to universal service support mechanisms
				from communications service providers in a manner that is equitable,
				competitively neutral, and nondiscriminatory, and ensures that communications
				service providers are subject to similar obligations. The Commission may employ
				any methodology to assess such contributions, including consideration
				of—
								(i)revenues derived from the provision of
				intrastate, interstate, and foreign communications services by communications
				service providers;
								(ii)working telephone numbers used by
				communications service providers; or
								(iii)any other current or successor identifier
				protocols or connections to the network used by communications service
				providers.
								(B)Use of more than
				one methodologyIf no one methodology designated under
				subparagraph (A) effectuates the principles described in this Act, the
				Commission may employ a combination of any such methodologies.
							(C)Low volume
				exceptionThe Commission shall not materially increase the
				contributions of communications service providers whose customers typically
				make a low volume of calls on a monthly basis.
							(D)De minimis
				exceptionThe Commission may
				exempt a communications service provider from the requirements of this
				subsection if the communications activities of such provider are limited to
				such an extent that the level of contributions of such provider to the
				preservation and advancement of universal service would be de minimis.
							(E)Group plan
				exceptionIf the Commission
				uses a methodology under
				subparagraph (A) based in whole or in
				part on working telephone numbers, it may provide a discount for additional
				numbers provided under a group or family pricing plan for residential customers
				provided in one bill.
							(2)ReportsThe
				Commission shall establish annual reporting requirements for all communications
				service providers contributing to universal service support mechanisms or
				receiving universal service support. The reporting requirements shall not
				impose unnecessary burdens, and shall be technology and provider neutral. The
				Commission shall periodically review the reporting requirements to ensure that
				universal service support is used for the provision, maintenance, and upgrading
				of the facilities for which support is intended.
						(3)Universal
				service support contribution limits
							(A)LimitationThe total amount of universal service
				support for all universal service support mechanisms other than support for
				schools, libraries, rural health care, life-line, link-up, and toll limitation
				shall not exceed the total amount that was collected from all sources for all
				universal service support mechanisms other than schools, libraries, rural
				health care, life-line, link-up, and toll limitation in the last year prior to
				the date of enactment of the Universal
				Service Reform Act of 2007, as adjusted—
								(i)annually by a
				growth factor; and
								(ii)once, within one
				year of the date of enactment of the Universal Service Reform Act of 2007, by
				the amounts that the adjustments in subsections (e)(3) and (m) increase demand
				for universal service support.
								(B)Growth
				factorThe growth factor
				shall be the annual percentage change in the Gross Domestic Product–Chained
				Price Index (GDP–CPI), or any successor general inflationary factor that the
				Bureau of Economic Analysis of the Department of Commerce determines shall
				supersede such index, plus the annual percentage change in the total number of
				incumbent local exchange carrier working loops in rural, insular, and high cost
				areas, if that percentage change is greater than zero.
							(C)Intercarrier
				compensation recovery mechanismIf at any time after the date of
				enactment of the Universal Service Reform Act of 2007 the Commission mandates
				that intercarrier compensation revenues be recovered through an alternative
				revenue recovery mechanism, such alternative revenue recovery mechanism shall
				be included in the limitation set forth in subparagraph (A), and the Commission
				shall adjust such limitation by the amount that such alternated revenue
				recovery mechanism increases demand for universal service support.
							(e)Distribution and
				use of universal service support
						(1)In
				generalOnly an eligible telecommunications carrier designated
				under section 214(e) shall be eligible to receive specific Federal universal
				service support. A carrier that receives such support shall use that support
				only for the provision, maintenance, and upgrading of facilities and
				facilities-based services for which the support is intended. Any such support
				should be explicit and sufficient to achieve the purposes of this
				section.
						(2)Uses of
				universal service supportThe use of universal service support
				for all rural, insular, and high cost areas—
							(A)should be expanded
				to include high-speed broadband services;
							(B)should be based on actual costs reasonably
				incurred in providing such facilities-based services in a service area,
				exclusive of the cost of acquiring spectrum, except that an eligible
				telecommunications carrier that is an incumbent local exchange carrier may
				elect to have the Commission calculate the amount of universal service support
				payable to such carrier pursuant to section 54.309 of title 47, Code of Federal
				Regulations (as in effect on the date of the enactment of the Universal Service
				Reform Act of 2007); and
							(C)should be
				available to communications service providers that are determined to be
				eligible telecommunications carriers under section 214(e).
							(3)Support for
				non-rural carriers providing service in rural, insular, and high cost
				areas
							(A)Calculating
				supportExcept with respect
				to non-rural carriers serving insular areas, in calculating the need for and
				distribution of Federal universal service support for eligible
				telecommunications carriers that serve rural, insular, and high cost areas and
				that are either non-rural carriers, or (after a one-time election) rural
				carriers subject to Federal incentive regulation, the Commission shall revise
				the Commission’s support mechanism for rural, insular, and high cost areas to
				provide support to each wire center to the extent the incumbent local exchange
				carrier’s average forward-looking cost per line for such wire center exceeds
				2.75 times the national average cost per line.
							(B)Hold
				harmlessIn implementing this paragraph, the Commission shall
				ensure that no non-rural carrier receives less Federal support calculated under
				paragraph (1) than the non-rural carrier
				would have received under the Commission’s support mechanism for rural,
				insular, and high cost areas as in effect on the day before the date of the
				enactment of the Universal Service Reform Act
				of 2007.
							(4)Administration:
				accountability standards
							(A)Network traffic
				identification accountability standards
								(i)Network traffic
				identification standardsA communications service provider shall
				ensure, to the degree technically possible, that all traffic that originates on
				its network contains, or, in the case of non-originated traffic, preserves,
				sufficient information in call signaling to allow for traffic identification by
				other communications service providers that transport or terminate such
				traffic, including telephone number information of the calling and called
				parties and such other information as the Commission deems appropriate. Except
				as otherwise permitted by the Commission, to the degree technically possible, a
				communications service provider that transports traffic between communications
				service providers shall signal-forward without altering call signaling
				information it receives from another communications service provider.
								(ii)Network traffic
				identification rulemakingThe Commission, in consultation with
				the State commissions, shall initiate a single rulemaking no later than 180
				days after the date of enactment of the Universal Service Reform Act of 2007 to
				establish rules and enforcement provisions for traffic identification.
								(iii)Network
				traffic identification enforcementThe Commission shall adopt and
				enforce clear penalties, fines, and sanctions under this section.
								(B)Universal
				service distribution accountability standardsTo ensure fairness
				and accountability in the distribution of universal service funding
				contributions, the Commission shall promulgate rules to calculate the level of
				universal service support to be distributed to all eligible
				recipients.
							.
			(b)Rural Health
			 Care Support Mechanisms
				(1)AmendmentSubparagraph
			 (A) of section 254(h)(1) of the Communications Act of 1934 (47 U.S.C.
			 254(h)(1)) is amended to read as follows:
					
						(A)Health care
				services for rural areasWithin 180 days after the date of enactment
				of the Universal Service Reform Act of
				2007, the Commission shall prescribe regulations that provide
				that a communications service provider shall, upon, receiving a bona fide
				request, provide covered services which are necessary for the provision of
				health care services in a State, including instruction relating to such
				services, to any public or nonprofit health care provider that serves persons
				who reside in rural areas in that State at rates that are reasonably comparable
				to rates charged for similar services in urban areas in that State. A
				communications service provider providing service under this subparagraph shall
				be entitled to have an amount equal to the difference, if any, between the
				rates for services provided to health care providers for rural areas in a State
				and the rates for similar services in urban areas in that State treated as a
				service obligation as a part of its obligation to participate in the mechanisms
				to preserve and advance universal
				service.
						.
				(2)Definition of
			 health care providerSubparagraph (B) of section 254(h)(7) of
			 such Act (47 U.S.C. 254(h)(7)(B)) is amended to read as follows:
					
						(B)Health care
				providerThe term
				health care provider means—
							(i)post-secondary
				educational institutions offering health care instruction, teaching hospitals,
				and medical schools;
							(ii)community health
				centers or health centers providing health care to migrants;
							(iii)local health
				departments or agencies;
							(iv)community mental
				health centers;
							(v)not-for-profit
				hospitals;
							(vi)critical access
				hospitals;
							(vii)rural hospitals
				with emergency rooms;
							(viii)rural health
				clinics;
							(ix)not-for-profit
				nursing homes or skilled nursing homes;
							(x)hospice providers;
							(xi)emergency medical
				services facilities;
							(xii)rural dialysis
				facilities;
							(xiii)elementary,
				secondary, and post-secondary school health clinics; and
							(xiv)consortia of
				health care providers consisting of one or more entities described in clauses
				(i) through
				(xiii).
							.
				(3)Definition of
			 rural for health care supportSection 254(h)(7) of such Act is
			 further amended by adding at the end the following new subparagraph:
					
						(J)Rural
				areaWithin 180 days after
				the date of enactment of the Universal
				Service Reform Act of 2007, the Commission shall prescribe
				regulations that provide that, for purposes of the rural health care universal
				service support mechanisms established pursuant to this subsection, a
				rural area is—
							(i)any incorporated
				or unincorporated place in the United States, its territories and insular
				possessions (including any area within the Federated States of Micronesia, the
				Republic of the Marshall Islands and the Republic of Palau) that has no more
				than 20,000 inhabitants based on the most recent available population
				statistics from the Census Bureau;
							(ii)any area located
				outside of the boundaries of any incorporated or unincorporated city, village,
				or borough having a population exceeding 20,000;
							(iii)any area with a
				population density of fewer than 250 persons per square mile; or
							(iv)any place that
				qualified as a rural area and received support from the rural
				health care support mechanism pursuant to the Commission’s rules in effect
				prior to December 1, 2004, and that continues to qualify as a rural
				area pursuant to such
				rules.
							.
				(c)Schools,
			 libraries, rural health care, life-line, link-up, and toll limitation hold
			 harmlessExcept as provided
			 in subsections (h)(1)(A), (h)(7)(B), and (h)(7)(J) of section 254 of the
			 Communications Act of 1934 (47 U.S.C. 254), as amended by subsection
			 (b)—
				(1)nothing in this
			 Act (and the amendments made by this Act) shall be construed as limiting,
			 changing, modifying, or altering the amount of support or means of distribution
			 for the schools, libraries, rural health care, life-line, link-up, and toll
			 limitation programs; and
				(2)the Federal Communications Commission shall
			 ensure that such amendments do not result in a decrease of such support to a
			 level below the level for the fiscal year preceding the fiscal year in which
			 this Act is enacted.
				4.Eligible
			 recipients of universal service support
			(a)AmendmentSection 214(e) of the Communications Act of
			 1934 (47 U.S.C. 214(e)) is amended—
				(1)by redesignating
			 paragraphs (3), (4), (5), and (6) as paragraphs (6), (7), (9), and (8),
			 respectively, and reordering such paragraphs in numerical order; and
				(2)by striking
			 paragraphs (1) and (2) and inserting the following:
					
						(1)Eligibility to
				receive universal service supportA communications service
				provider shall be eligible to receive universal service support in accordance
				with the requirements of this subsection only if such communications service
				provider—
							(A)uses its own facilities in whole or in part
				to make available throughout a service area the services that have been
				determined by the Commission to be universal services pursuant to section
				254(c), and adheres to the State carrier-of-last-resort requirements that are
				imposed on incumbent carriers serving the area;
							(B)advertises the
				supported services and their associated charges throughout the service area
				using media of general distribution, and advertises the availability of
				life-line and link-up services in a manner reasonably designed to reach those
				likely to qualify for those services;
							(C)demonstrates the
				ability to remain functional in emergency situations;
							(D)satisfies consumer
				protection and service quality standards; and
							(E)meets the basic requirements for the
				deployment of high-speed broadband service, and provides high-speed broadband
				service, except that the Commission shall establish a process—
								(i)whereby a determination can be made to
				waive the requirements of this subparagraph for 3 years upon application of a
				communications service provider demonstrating that the deployment and provision
				of high-speed broadband service is not technically feasible or would materially
				impair the communications service provider’s ability to continue to provide
				local exchange service throughout its service area, except that a waiver shall
				be deemed automatically granted under this clause for a communications service
				provider which can demonstrate that the cost per line of deploying and
				providing high-speed broadband service is at least three times the average cost
				of providing high-speed broadband service among all recipients of universal
				service support, subject to the renewal provisions set forth in clause (ii);
								(ii)whereby the
				communications service provider may seek renewal of such waiver every 3 years
				for as long as the deployment and provision of high-speed broadband service is
				not technically feasible or would materially impair the communications service
				provider’s ability to continue to provide local exchange service throughout its
				service area; and
								(iii)whereby any application of a communications
				service provider for a waiver pursuant to clause (i) on which the Commission
				has not taken final action within 60 days of the date of submission to the
				Commission shall be deemed granted.
								(2)Eligibility
				criteriaIn addition to the criteria specified in
				paragraph (1), the Commission shall establish
				such additional eligibility criteria for the receipt of universal service
				support by communications service providers as it deems necessary and in the
				public interest. The criteria established in
				paragraph (1) and the criteria established by
				the Commission pursuant to this paragraph shall be used by State commissions in
				determining which providers shall be designated as eligible recipients of
				universal service support for the purpose of
				paragraph (3).
						(3)Designation of
				eligible recipientsA State commission shall, upon its own motion
				or upon request, designate as an eligible recipient of universal service
				support only those providers meeting the requirements of
				paragraphs (1) and
				(2).
						(4)Grandfather
				provisionRecipients of
				universal service support in any service area prior to the date of enactment of
				the Universal Service Reform Act of
				2007 shall meet the eligibility requirements for eligible
				recipients of universal service support—
							(A)as described in
				paragraphs (1)(A) through (D), within one year
				of the date of enactment of the Universal Service Reform Act of 2007;
				and
							(B)as described in
				paragraph (1)(E), within 5 years after the
				date of enactment of the Universal Service
				Reform Act of 2007.
							Failure of
				such an eligible recipient of universal service support to maintain and meet
				the eligibility requirements within the period required by
				subparagraph (A) or
				(B) after the date of enactment of the
				Universal Service Reform Act of
				2007 shall require the automatic termination of Federal universal
				service support to that recipient. This paragraph shall not be construed to
				prohibit such a recipient from obtaining a waiver under
				paragraph
				(1)(E)..
				(b)DefinitionsParagraph
			 (9) of section 214(e) (as redesignated by
			 subsection (a)) is amended to read as
			 follows:
				
					(9)DefinitionsAs used in this subsection, the term
				service area means a geographic area that aligns with the area in
				which a communications service provider is licensed or authorized to provide
				service for the purpose of determining universal service obligations and
				support mechanisms. In the case of an area served by a rural telephone company,
				service area means such company’s study area or
				the licensed or authorized service area of any other communications service
				provider serving an area that overlaps with the service area of a rural
				telephone company. In the case of an area served by a wireless service
				provider, service area means such company's basic trading
				area.
					.
			5.Removal of
			 impediments to sufficient support mechanismsSection 254 of the Communications Act of
			 1934 is amended by adding at the end the following new subsection:
			
				(m)Removal of
				limitations on high cost support mechanismsThe limitations on universal service
				support contained in section 54.305 of the Commission’s regulations (47 CFR
				54.305), and the individual caps imposed upon carriers contained in section
				36.631 of the Commission's regulations (47 CFR 36.631), shall cease to be
				effective on the date of enactment of the Universal Service Reform Act of 2007. The
				Commission shall not, on or after such date of enactment, enforce or reimpose
				limitations on support mechanisms for rural telephone companies or exchanges
				they
				acquire.
				.
		6.Scope of
			 supportSection 254 of the
			 Communications Act of 1934 (47 U.S.C. 254) is further amended by adding at the
			 end the following new subsection:
			
				(n)Scope of
				supportThe Commission in
				implementing the requirements of this section as amended by the
				Universal Service Reform Act of
				2007 with respect to the distribution and use of Federal
				universal service support shall not limit such distribution and use to a single
				connection or primary line, and all residential and business lines served by an
				eligible telecommunications carrier shall be eligible for Federal universal
				service
				support.
				.
		7.Application of
			 Antideficiency Act; investment of contributionsSection 254 of the Communications Act of
			 1934 (47 U.S.C. 254) is further amended by adding at the end the following new
			 subsections:
			
				(o)Proper
				accounting of universal service contributions
					(1)From all
				budgetsNotwithstanding any other provision of law, the receipts
				and disbursements of universal service contributions under section 254 of the
				Communications Act of 1934 (47 U.S.C. 254) shall not be counted as new budget
				authority, outlays, receipts, or deficit or surplus for purposes of—
						(A)the budget of the
				United States Government as submitted by the President;
						(B)the Congressional
				budget;
						(C)the Balanced
				Budget and Emergency Deficit Control Act of 1985; or
						(D)any other law
				requiring budget sequesters.
						(2)Additional
				exemptionsSection 1341, subchapter II of chapter 15, and
				sections 3302, 3321, 3322, and 3325 of title 31, United States Code, shall not
				apply to—
						(A)the collection and
				receipt of universal service contributions, including the interest earned on
				such contributions; or
						(B)disbursements or
				other obligations authorized by the Federal Communications Commission under
				section 254 of the Communications Act of 1934 (47 U.S.C. 254).
						(p)Investment of
				Universal Service Fund ContributionsNotwithstanding any other
				provision of law, including sections 3302, 3321, 3322, and 3325 of title 31,
				United States Code, the cash balance of receipts of universal service
				contributions collected pursuant to this section shall be invested by the
				Commission or its designee in conservative, liquid, interest-bearing investment
				vehicles of government backed securities until such time as such receipts are
				disbursed pursuant to this section
				254.
				.
		8.State
			 authoritySection 254(f) of
			 the Communications Act of 1934 (47 U.S.C. 254(f)) is amended to read as
			 follows:
			
				(f)State
				authority
					(1)In
				generalA State may adopt regulations not inconsistent with the
				Commission’s rules to preserve and advance universal service. In adopting those
				rules, a State may require communications service providers to contribute to
				universal service on the basis of—
						(A)revenues derived
				from the provision of intrastate, interstate, and foreign communications
				services by communications service providers;
						(B)working telephone
				numbers used by communications service providers; or
						(C)any other current
				or successor identifier protocols or connections to the network used by
				communications service providers.
						(2)Disregard of
				interstate componentA State may require communications service
				providers to contribute under paragraph (1) regardless of whether the service
				contains an interstate component.
					(3)GuidelinesRegulations
				adopted by a State under this subsection shall result in a specific,
				predictable, and sufficient mechanism to support universal service and shall be
				competitively and technologically neutral, equitable, and
				nondiscriminatory.
					.
		9.Report to
			 CongressThe Commission shall,
			 not later than 3 years after the date of enactment of this Act and triennially
			 thereafter, report to Congress regarding the availability of the services
			 designated by the Commission as universal services to all Americans, including
			 schools, libraries, rural health care providers, and low income
			 consumers.
		
